NEITHER THIS NOTE NOR ANY SECURITIES WHICH MAY BE ISSUED UPON THE EXERCISE OF
THE WARRANTS HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR REGISTERED OR OTHERWISE QUALIFIED UNDER ANY STATE SECURITIES LAW.
NEITHER THIS NOTE NOR ANY SUCH SECURITIES MAY BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND REGISTRATION
OR OTHER QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR OTHER
QUALIFICATION IS NOT REQUIRED.

Notwithstanding anything herein to the contrary, (i) the obligations evidenced
by this Fifth Amended and Restated Replacement Promissory Note are subordinated
to the prior payment in full of the Senior Obligations (as defined in the
Subordination Agreement hereinafter referred to) pursuant to, and to the extent
provided in the Subordination Agreement, dated as of December 29, 2005 (as
amended, restated, supplemented or modified from time to time, the
“Subordination Agreement”) in favor of Fifth Third Bank (together with its
successors and assigns, and the other holders, if any, of the Senior Obligations
identified therein, the “Senior Lender”) and (ii) the rights of the holder of
this Note hereunder are subject to the limitations and provisions of the
Subordination Agreement. In the event of any conflict between the terms of the
Subordination Agreement and the terms of this Fifth Amended and Restated
Replacement Promissory Note, the terms of the Subordination Agreement shall
govern.



CECO Environmental Corp.




SIXTH AMENDED AND RESTATED REPLACEMENT PROMISSORY NOTE



$4,542,570






March 26, 2007




     WHEREAS, Can-Med Technology, Inc. d/b/a Green Diamond Oil Corp., an Ontario
corporation ("Green Diamond") has prior to this date advanced sums to CECO
Environmental Corp. (the "Company") as evidenced by a Fifth Amended and Restated
Replacement Promissory Note dated December 28, 2006 (the "Prior Note"), which
Prior Note shall be cancelled and replaced by this Sixth Amended and Restated
Replacement Promissory Note (the "Note").

     WHEREAS, Green Diamond has agreed to amend and restate the Prior Note and
replace the Prior Note with this Note to extend the maturity date under the
Prior Note.

     FOR VALUE RECEIVED, the undersigned, CECO Environmental Corp. (the
"Company"), a Delaware corporation, hereby promises to pay to the order of Green
Diamond Oil Corp. or registered assigns ("Holder"), the principal sum of FOUR
MILLION FIVE HUNDRED FORTY-TWO THOUSAND FIVE HUNDRED AND SEVENTY DOLLARS
($4,542,570) on the Maturity Date, as defined in Section 1 below. This Note is
part of a series of Notes of like tenor and effect to this Note in the aggregate
original principal amount of $5,000,000, which aggregate principal amount has
been

112523v1

--------------------------------------------------------------------------------

increased to $6,441,315, that were originally issued in connection with a
mezzanine financing by the Company (the "1999 Subordinated Notes").

     1. Maturity. This Note shall be due and payable upon the earlier to occur
of the following events (the "Maturity Date"): (i) January 31, 2010; (ii) six
(6) months after repayment of the Superior Debt (as defined in Section 8 below);
or (iii) the closing (any such closing referred to as the "Closing") of a Sale
Transaction. For purposes of this Note, a Sale Transaction shall mean (i) a
merger, consolidation, corporate reorganization, or sale of shares of stock of
the Company as a result of which there is a change in control and/or the
shareholders of the Company on the date hereof ("Current Shareholders") own 50%
or less of the outstanding shares of the Company on a fully-diluted basis
immediately after the transaction and, including as outstanding for purposes of
such calculation, any warrants, options or other instruments convertible or
exchangeable into equity securities of the Company issued to persons other than
the Current Shareholders in connection with the transaction or (ii) the sale of
(A) fifty percent or more of the assets of the Company or (B) any subsidiary,
division or line of business of the Company for total consideration in excess of
$5 million.

     2. Interest. Interest shall accrue on the unpaid principal balance hereof
and on any interest payment that is not made when due at the simple compounded
rate of twelve percent (12%) per annum. Accrued Interest shall be due and
payable on June 30 and December 31 of each year. It shall not be a default
hereunder and interest will not accrue on any portion of such interest payments
deferred pursuant to the Subordination Agreement ("Deferred Interest") so long
as the Deferred Interest is paid at the time and in the manner allowed by the
Subordination Agreement. In the Event of Default (as defined herein), interest
shall accrue on all unpaid amounts due hereunder, including without limitation,
interest, at the rate of fifteen percent (15%) per annum. If a judgment is
entered against the Company on this Note, the amount of the judgment so entered
shall bear interest at the highest rate authorized by law as of the date of the
entry of the judgment.

     3. Payments. Payments of both principal and interest shall be made at the
principal executive office of the Company, or such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America.

     So long as no Event of Default has occurred in this Note, all payments
hereunder shall first be applied to interest, then to principal. Upon the
occurrence of an Event of Default in this Note, all payments hereunder shall
first be applied to costs pursuant to Section 12.5, then to interest and the
remainder to principal.

     4. Registration, Transfer and Exchange of Notes. The Company will keep at
its principal office a register in which it will provide for the registration of
and transfer of this Note, at its own expense (excluding transfer taxes). If
this Note is surrendered at said office or at the place of payment named in this
Note for registration of transfer or exchange (accompanied in the case of
registration of transfer or exchange by a written instrument of transfer in form
satisfactory to the Company duly executed by or on behalf of the holder), the
Company, at its expense, will deliver in exchange one or more new notes in
denominations of $10,000 or larger multiples of $1,000, as requested by the
holder for the aggregate unpaid principal amount. Any note or notes issued in a



112523v1






2




--------------------------------------------------------------------------------

transfer or exchange shall carry the same rights to increase notes surrendered.
The Holder agrees that prior to making any sale, transfer, pledge, assignment,
hypothecation, or other disposition (each, a "Transfer") of this Note, the
Holder shall give written notice to the Company describing the manner in which
any such proposed Transfer is to be made and providing such additional
information and documentation regarding the Transfer as the Company reasonably
requests. If the Company so requests, the Holder shall at his expense provide
the Company with an opinion of counsel (which counsel must be reasonably
satisfactory to the Company), in form and substance satisfactory to the Company,
that the proposed Transfer complies with applicable federal and state securities
laws. The Company shall have no obligation to Transfer this Note unless the
Holder thereof has complied with the foregoing provisions, and any such
attempted Transfer shall be null and void.

     5. Registered Owner. Prior to due presentation for registration of
transfer, the Company may treat the person in whose name this Note is registered
as the owner and holder of such Note for the purpose of receiving payment of
principal of, and interest on, such Note and for all other purposes.

6.      Prepayment.     6.1 Optional Prepayment. The Company, at its option and
without any premium,  

may prepay in whole or in part the principal amount of this Note at 100% of the
face value of this Note at any time. The Company shall, at the time of any such
prepayment, pay to the holder of this Note all interest accrued and unpaid to
the Prepayment Date (defined below). Notwithstanding the foregoing, once a
notice of the Closing of a Sale Transaction pursuant to Section 12.4 has been
sent to the Holder, the Company may not prepay this Note prior to the Closing of
a Sale Transaction, or until the Sale Transaction has been formally abandoned.

     6.2 Notice of Prepayment. At least five (5) but not more than fifteen (15)
days prior to the date fixed for any prepayment, written notice shall be given
to the Holder of this Note of the election of the Company to prepay all or a
specified portion of the principal amount of this Note (the "Prepayment
Notice"). The Prepayment Notice shall specify the date upon ("Prepayment Date")
and the place at which, payment may be obtained and shall call upon the Holder
to surrender this Note to the Company in the manner and at the place designated.
On the Prepayment Date, the Holder shall surrender this Note to the Company in
the manner and at the place designated in the Prepayment Notice, and thereupon
prepayment shall be made to Holder and this Note shall be cancelled. In the
event that less than all the principal amount of this Note is prepaid, upon
surrender of this Note to the Company, the Company shall execute and deliver to
Holder a new note or notes in principal amount equal to the unpaid principal
amount of this Note.

     6.3 Cessation of Rights. From and after the Prepayment Date, unless there
has been a default under the Prepayment Notice, all interest on the redeemed
principal amount shall cease to accrue and all rights of Holder as a Holder of
this Note shall cease with respect to the principal amount prepaid and, with
respect to such amount, this Note thereafter shall not be deemed to be
outstanding for any purpose whatsoever. By acceptance of this Note,



112523v1






3




--------------------------------------------------------------------------------

Holder agrees to execute and deliver such documents as may be reasonably
requested from time to time by the Company in order to implement the foregoing
provisions of this Section.

     7. Subordination. The indebtedness evidenced by this Note shall at all
times be wholly subordinate and junior in right of payment to all obligations of
the Company under or in connection with the Credit Agreement dated December 29,
2005 ("Superior Debt") among the Company, CECO Group Inc., CECO Filters, Inc.,
New Bush Co., Inc., The Kirk & Blum Manufacturing Company, kbd/Technic, Inc.,
CECOAire, Inc., CECO Abatement Systems, Inc. and Fifth Third Bank, upon the
terms and conditions contained in the Subordination Agreement, dated as of
December 29, 2005 (as amended, restated, supplemented or modified from time to
time, the “Subordination Agreement”) in favor of Fifth Third Bank (together with
its successors and assigns, and the other holders, if any, of the Senior
Obligations identified therein).

     8. Repayment of Notes. Subject to the terms of the Subordination Agreement,
in the event the Company completes an equity financing or offering or a series
of equity financing or offerings for a total consideration in excess of
$10,000,000, then twenty-five percent (25%) of all such consideration in excess
of $10,000,000 shall be used immediately, upon receipt by the Company, to
pre-pay the 1999 Subordinated Notes.

     9. Covenants of the Company. The Company covenants and agrees that it shall
not, without the prior written approval of the Holders of a majority of the
aggregate principal amount outstanding of the 1999 Subordinated Notes ("Majority
Holders"):

     9.1 Obtain or incur any indebtedness or other monetary obligations that are
senior to or on parity with the Notes, other than the Superior Debt.

     9.2 Allow, suffer or cause to exist any lien, claim, security interest or
encumbrance on the Company’s property or assets, other than with respect to the
Superior Debt and purchase money indebtedness incurred in the ordinary course of
business.

     9.3 Enter into any arrangement or agreement involving the merger or
consolidation of the Company.

     9.4 Use the proceeds from the sale of the 1999 Subordinated Notes other
than in the ordinary course of its business for general corporate purposes
including lending monies to any of its subsidiaries. The Company also covenants
and agrees that it shall operate its business in the ordinary course.

10.      Events of Default.     10.1 Occurrences of Events of Default. Each of
the following events shall  

constitute an "Event of Default" for purposes of this Note:

(a) if the Company fails to pay any amount payable, under this Note when



  due;






112523v1






4




--------------------------------------------------------------------------------

     (b) if the Company breaches any of its representations, warranties or
covenants set forth in this Note or the agreement issued to Green Diamond
setting forth the terms of the warrants issued in connection with the original
issuance of the note representing the debt evidenced by this Note;

     (c) the commencement of an involuntary case against the Company or its
subsidiary or any of its subsidiaries under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointing of
a receiver, liquidator, assignee, custodian, trustee or similar official of the
Company or for any substantial part of the Company or one of its subsidiary's
property, or ordering the winding-up or liquidation of the Company or one of its
subsidiary's affairs;

     (d) if the Company or any of its subsidiaries shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian or
similar official of the Company or its subsidiary or for any substantial part of
the Company or one of its subsidiary's property, or shall make any general
assignment for the benefit of creditors, or shall take any corporate action in
furtherance of any of the foregoing; or

     (e) if the Company’s business shall fail, as determined in good faith by
the Majority Holders and evidenced by the Company’s inability to pay its ongoing
debts as such debts become due.

     10.2 Acceleration Upon Event of Default. If any Event of Default shall have
occurred and be continuing, for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise), the unpaid principal amount of, and the accrued
interest on, this Note shall automatically become immediately due and payable,
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by the Company.

     11. Investment Representations of the Holder. With respect to the purchase
of this Note, the Holder hereby represents and warrants to the Company as
follows:

     11.1 Experience. The Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests.

     11.2 Investment. The Holder is acquiring the Securities for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof. The Holder is an
"accredited investor" within the meaning of Regulation D, Section 501(a),
promulgated by the Securities and Exchange Commission.



112523v1






5




--------------------------------------------------------------------------------

     11.3 Access to Data. The Holder has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management and has also had an opportunity to ask questions of the Company’s
officers, which questions were answered to its satisfaction.

12.      Miscellaneous.     12.1 Invalidity of Any Provision. If any provision
or part of any provision of this  

Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Note and this Note shall be construed as if such
invalid, illegal or unenforceable provisions or part hereof had never been
contained herein, but only to the extent of its invalidity, illegality or
unenforceability.

     12.2 Governing Law. The Note shall be governed in all respects by the laws
of the State of Delaware, excluding its conflict of laws.

     12.3 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (i) on
the date of delivery if delivered personally, (ii) one (1) business day after
transmission by facsimile transmission with a written confirmation copy sent by
first class mail, or (iii) five (5) days after mailing if mailed by first class
mail, to the following addresses:

If to the Company:    CECO Environmental Corp.      3120 Forrer Street     
Cincinnati, Ohio 45209      Attention: Dennis W. Blazer 


     And if to the Holder, to the address or facsimile number of Holder as set
forth on the Company’s records, or such other address as the Holder has provided
to the Company by notice duly given.

     12.4 Notice of a Sale Transaction. The Company shall give the Holder of
this Note notice of the Closing of a Sale Transaction at least thirty (30) days
prior to such Closing.

     12.5 Collection. If the indebtedness represented by this Note or any part
thereof is collected at law or in equity or in bankruptcy, receivership or other
judicial proceedings or if this Note is placed in the hands of attorneys for
collection after the occurrence of an Event of Default, the Company agrees to
pay, in addition to the outstanding principal and accrued interest payable
hereon, reasonable attorneys’ fees and costs incurred by the Holder, or on
behalf of the Holder by a representative of the Holder.



112523v1






6




--------------------------------------------------------------------------------

     12.6 Successors and Assigns. The rights and obligations of the Company and
the Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

     12.7 Waivers. The Company and any endorsers, sureties, guarantors, and all
others who are, or may become liable for the payment hereof severally: (a) waive
presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, (b) consent to all extensions of time, renewals,
postponements of time of payment of this Note or other modifications hereof from
time to time prior to or after the maturity date hereof, whether by acceleration
or in due course, without notice, consent or consideration to any of the
foregoing, (c) agree to any substitution, exchange, addition, or release of any
of the security for the indebtedness evidenced by this Note or the addition or
release of any party or person primarily or secondarily liable hereon, (d) agree
that Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party to become liable
hereunder or against the security in order to enforce the payment of this Note
and (e) agree that, notwithstanding the occurrence of any of the foregoing
(except by the express written release by Holder of any such person), the
Company shall be and remain, directly and primarily liable for all sums due
under this Note.

12.8      Time. Time is of the essence in this Note.   12.9      Captions. The
captions of sections of this Note are for convenient reference  

only, and shall not affect the construction or interpretation of any of the
terms and provisions set forth in this Note.

     12.10 Number and Gender. Whenever used in this Note, the singular number
shall include the plural, and the masculine shall include the feminine and the
neuter, and vice versa.

     12.11 Remedies. All remedies of the Holder shall be cumulative and
concurrent and may be pursued singly, successively, or together at the sole
discretion of the Holder and may be exercised as often as occasion therefor
shall arise. No act of omission or commission of the Holder, including
specifically any failure to exercise any right, remedy or recourse shall be
effective unless it is set forth in a written document executed by the Holder
and then only to the extent specifically recited therein. A waiver or release
with reference to one event shall not be construed as continuing as a bar to or
as a waiver or release of any subsequent right, remedy, or recourse as to any
subsequent event.

     12.12 No Waiver by Holder. The acceptance by Holder of any payment under
this Note which is less than the amount then due or the acceptance of any amount
after the due date thereof, shall not be deemed a waiver of any right or remedy
available to Holder nor nullify the prior exercise of any such right or remedy
by Holder. None of the terms or provisions of this Note may be waived, altered,
modified or amended except by a written



112523v1






7




--------------------------------------------------------------------------------

document executed by Holder and then only to the extent specifically recited
therein. No course of dealing or conduct shall be effective waive, alter, modify
or amend any of the terms or provisions hereof. The failure or delay to exercise
any right or remedy available to Holder shall not constitute a waiver of the
right of the Holder to exercise the same or any other right or remedy available
to Holder at that time or at any subsequent time.

     12.13 Submission to Jurisdiction. BORROWER, AND ANY ENDORSERS, SURETIES,
GUARANTORS AND ALL OTHERS WHO ARE, OR WHO MAY BECOME, LIABLE FOR THE PAYMENT
HEREOF SEVERALLY, IRREVOCABLY AND UNCONDITIONALLY (A) AGREE THAT ANY SUIT,
ACTION, OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO, OR IN CONNECTION
WITH THIS NOTE SHALL BE BROUGHT AND MAINTAINED IN THE COURTS IN AND FOR HAMILTON
COUNTY, OHIO, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF OHIO; (B) CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING; AND (C) WAIVE ANY OBJECTION WHICH IT OR THEY MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION, OR PROCEEDING IN ANY OF
SUCH COURTS.

     12.14 Waiver of Trial by Jury. HOLDER AND BORROWER HEREBY KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER TO MAKE THE LOAN EVIDENCED BY
THIS NOTE.

     12.15 This Note is issued, in part, in replacement of the Prior Note. The
indebtedness evidenced by the Prior Note has not been paid; instead this Note is
issued in substitution for the Prior Note and the unpaid indebtedness evidenced
thereby continues to be outstanding and is intended to be evidenced hereby.



[signature page follows]






112523v1






8




--------------------------------------------------------------------------------

CECO ENVIRONMENTAL CORP.

By:    /s/ Dennis W. Blazer      Dennis W. Blazer      Vice President – Finance
and Administration      and Chief Financial Officer 


Can-Med Technology, Inc. d/b/a Green Diamond Oil Corp.



By: /s/ Phillip DeZwirek

Its: President




112523v1

--------------------------------------------------------------------------------